COLLIER, C. J.
First, When a branch of this cause was here in January, 1840, a majority of the court were of opin*72ion, that the order made by the Circuit Court, upon what was intended as a bill of review could not be regarded as a final decree, from which an appeal or writ of error could be prosecuted. That that order, though couched in unusual terms, could only be regarded as the jfe of the court directing the 'suspension of proceedings on the original decree, and indicating its assent to a review of the proceedings, that they might if erroneous, be reversed.
If this view was correct, it is clear, that by affirming the' decree of the Chancellor, dismissing the bill of review, not only the bill itself, but the proceedings had thereon, ceased to have any influence on the decree of 1829. The order was dependent for its support, upon the bill, and the bill being dismissed for the want of equity, the order became wholly inoperative.
Second, It is true, that in order to carry a decree into execution, it sometimes becomes necessary to file a new bill. This happens, generally, it is said, in cases where parties have neglected to proceed upon the decree, until their rights under it become so embarrassed by subsequent events, that it is necessary to have the decree of the Court, to settle and ascertain them. Story’s Eq. Pl. 343.
It is not pretended that there has been any change of interest to prevent the execution of the decree of foreclosure and sale. The same persons are shown by the record, to be parties, that were complainant and defendants, in 1827. The bill of review does not appear to have been disposed of as early as we suppose it to have been practicable, yet the appellees cannot be-allowed to avail themselves of its pendency, as an objection to the execution of the decree enjoined by it. They arrested proceedings by an order of a competent court, and however erroneous that order may have been, it was the duty of all concerned to yield obedience to it.
Not contented with the dismissal of their bill by the Court of Chancery, the appellees prosecuted their writ of error to this court, where in January, 1840, the decree was affirmed: all obstacles to the execution of his decree being removed, the defendant in a few months had the property advertised and sold. We think the cause of the appellant’s delay, is sufficiently shown to have been superinduced by the legal difficulties interposed by the appellees.
*73"We lay no stress upon the agreement from time to time, to postpone the sale, as the appellants case does not require such aid.
It results from what we have said, that the decree of the Chancellor, setting aside the master’s report, must be reversed, and the cause remanded, that the report may be confirmed, and such other proceedings had, as may be necessary to make the execution of the decree of December, 1829, effectual.